Citation Nr: 0608351	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-11 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus due 
to Agent Orange exposure.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel




INTRODUCTION

The veteran had active service from July 1971 to March 1972 
and May 1972 to March 1974. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  


FINDING OF FACT

The veteran did not have the applicable service in the 
Republic of Vietnam for the purposes of presumptive service 
connection based on herbicide exposure. 


CONCLUSION OF LAW

Diabetes mellitus type II, secondary to herbicide exposure, 
is not presumed to have occurred in service.  38 U.S.C.A. §§ 
1110, 1116, 1153, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309(a)(e) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received letter notification 
prior to the initial unfavorable agency decision on April 
2002.  The RO provided the veteran letter notice to his claim 
for service connection in letters dated March 2002 and July 
2005, which informed him that he could provide evidence or 
location of such and requested that he provide any evidence 
in his possession.  Additionally, a March 2003 statement of 
the case (SOC), and January 2004, December 2004, and May 2005 
supplemental statement's of the case (SSOC's) provided the 
veteran with a summary of the evidence, the applicable law 
and regulations and a discussion of the facts of the case.  
The notice letters, the SOC, the SSOC's specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, 
Veteran's Center, service department, Social Security, and 
other federal agencies.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for diabetes 
mellitus, but he was not provided with notice of the type of 
evidence necessary to establish an effective date, or that a 
disability rating and an effective date for the award of 
benefits would be assigned if service connection was awarded.  
Despite the inadequate notice provided to the veteran on 
these two elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim of service connection and no 
disability rating or effective date will be assigned, there 
is no prejudice to the veteran. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

In the present case, service records, service medical 
records, and private and VA treatment records are associated 
with the claims file.  Additionally, there is a VA 
examination of record.  

The Board notes that the veteran requested the logs for the 
USS Denver and USS Mars, and that the RO did not obtain these 
records.  However, the RO requested the veteran several times 
to provide evidence that he was physically in the Republic of 
Vietnam, and not just aboard a military vessel.  The veteran 
did not provide any evidence on this issue.  Thus, while VA 
has an affirmative duty to assist the veteran with his claim, 
the United States Court of Appeals for Veteran Claims (COVC) 
has also held that the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Under VA regulations, it is incumbent upon the veteran to 
submit information in support of his claim if he is applying 
for, or in receipt of, VA compensation or pension benefits.  
See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  Since the 
veteran has not submitted evidence that the conditions of his 
service involved duty or visitation in the Republic of 
Vietnam, there was no obligation to obtain the ship's logs.  
Therefore, it does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran claims that his diabetes mellitus is due to 
herbicide exposure in Vietnam.  The veteran claims that he 
served aboard the USS Whipple, USS Mars, USS Denver and also 
on two cruise destroyers which were in the coastal waters 
proximate to Vietnam.  The veteran claims that he slept 
outdoors while on these ships, worked outdoors in rain, and 
re-fueled helicopters attending to other ships coming from 
Vietnam.  The veteran asserts that he experienced bleeding 
sores on his body while serving aboard these ships.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also 38 C.F.R. § 3.102 
(2005).  When a veteran seeks benefits and the evidence is in 
relative equipoise, the veteran prevails.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the 
evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).  
  
The Board notes that there is a presumption of exposure to 
herbicides for all veterans who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 C.F.R. § 3.307(a)(6)(iii).  
VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for type II diabetes (also known as 
type II diabetes mellitus or adult-onset diabetes).  38 
C.F.R. 
§ 3.309(e) (2005).  A disease that is not listed is not 
entitled to the presumption of service connection due to 
Agent Orange exposure.  See Notice, Fed. Reg. 27, 630-41 (May 
20, 2003).  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. § 
3.313(a) (2005).  However, the phrase "Service in the 
Republic of Vietnam" is not clearly defined for the purposes 
of determining whether or not a veteran had service in 
Vietnam. However, in discussing similar language found in 38 
U.S.C.A. § 101(29)(A), the VA General Counsel held that 
service in a deep-water naval vessel in waters off the shore 
of the Republic of Vietnam does not constitute service in the 
Republic of Vietnam.  See VAOPGCPREC 27-97 (O.G.C. Prec. 27-
97).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit (CAFC) has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a claimant from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to herbicide exposure.  
Brock v. Brown, 10 Vet. App. 155 (1997).

Initially, the Board notes that the veteran does not assert, 
nor does the evidence suggest that service connection on the 
basis of direct causation is warranted.  Diabetes mellitus 
was not shown in service or for more than twenty-five years 
after separation, and there is no medical evidence relating 
the current diabetes mellitus to service. 

A review of the evidence shows that the presumption in favor 
of service connection for diabetes mellitus type II based on 
exposure to herbicides is not warranted.  Although diabetes 
mellitus is one of the presumptive diseases listed under the 
provisions of 38 C.F.R. section 3.309(e), the evidence 
requires that the veteran had "Service in the Republic of 
Vietnam" or direct proof of exposure in order for the 
presumption to apply. 38 C.F.R. §§ 3.307(a)(6), 3.13(a).

In the present case, there is no evidence in the service 
personnel records, nor is the veteran asserting, that he went 
ashore or served in the Republic of Vietnam at any time.  The 
veteran submitted a statement from Mr. J. W.O who served on 
the USS Whipple with the veteran in 1973.  Mr. J. W. O. 
stated that the USS Whipple sailed from Pearl Harbor to the 
coast of North and South Vietnam, and that the ship was so 
close to the shore that he could see the coast of Vietnam.  
The veteran claims that there were two port calls to Danang 
harbor in 1972 and 1973.  Service records indicate that the 
veteran served in the Navy and aboard the USS Whipple for 
less than ninety days from September 1972 and from February 
1973 to February 1974.  History from the USS Whipple shows 
that at the time the veteran was aboard, the USS Whipple  
commenced a period of routine training and exercises in Pearl 
Harbor until May 14, 1973 when the ship traveled to Japan, 
Taiwan, and then twice to Vietnamese waters as an escort for 
other ships.  There is no evidence that the USS Whipple 
docked in Danang while the veteran was aboard. Rather, 
records show that the USS Whipple was docked between April 
20-24, 1972 in Danang harbor -- before the veteran's service 
aboard the USS Whipple.  Moreover, though the veteran 
contends that the USS Whipple had port calls in Danang 
harbor, he has never claimed that his conditions of service 
involved duty or visitation in the Republic of Vietnam.  The 
VA General Counsel has specially held that service in a deep-
water naval vessel in waters off the shore of the Republic of 
Vietnam does not constitute service in the Republic of 
Vietnam.  See VAOPGCPREC 27-97 (O.G.C. Prec. 27-97).  Thus, 
as there is no evidence that the veteran was ever in the 
Republic of Vietnam, there is no "Service in the Republic of 
Vietnam" for the presumptive provisions to apply.  38 C.F.R. 
§§ 3.307(a)(6), 3.13(a).

The veteran also states that he served aboard the USS Denver 
and the USS Mars in June 1972 and that ships logs should be 
obtained to verify that he served in coastal territorial 
waters close to Vietnam's coastline.  As previously 
mentioned, there is no obligation obtain the logs unless 
there would be evidence that the veteran's service involved 
duty or visitation in the Republic of Vietnam.  The veteran 
has not offered any evidence of this; therefore, there is no 
duty on behalf of the VA to obtain the logs.

The Board notes that the veteran's argument that his diabetes 
mellitus type II resulted from herbicide exposure. The 
veteran offers that he slept outdoors while on these ships, 
worked outdoors in rain, and re-fueled helicopters attending 
to others ships from Vietnam, all of which constituted 
herbicide exposure.  The veteran asserts that he experienced 
bleeding sores on his body while serving on board these 
ships.  The Board also recognizes that the veteran has 
enclosed an e-mail from a friend who claims to be in receipt 
of VA disability benefits related to his service in the 
Vietnam waters with the veteran.  While the veteran is 
competent as a layperson to report that on which he has 
personal knowledge, he is not competent to offer medical 
opinion as to cause or etiology of the claimed disability as 
there is no evidence of record that he has specialized 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992), Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), Layno v. Brown, 6 Vet. App. 465, 470 (1994).  There 
is also no evidence that the veteran's friend has specialized 
medical knowledge to offer a medical opinion. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's diabetes 
mellitus is related to herbicide exposure while in service. 
Thus, the veteran's service connection claim for diabetes 
mellitus is denied.

ORDER

Entitlement to service connection for diabetes mellitus due 
to Agent Orange exposure is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


